DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
The listing of references on the International Search Report (ISR) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The replacement drawings were received on 10 March 2022.  The drawing objections are withdrawn.

Response to Arguments
Applicant’s arguments, filed 10 March 2022, with respect to the indefiniteness rejections of claims 1-3 have been fully considered and are persuasive.  The rejections of 20 December 2021 has been withdrawn. 
Applicant’s arguments with respect to the prior art rejections of claim(s) 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 recites the limitations “its former position” and “closed position”. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is required.

Claim 1 recites the limitations “its place” and “closed position”. There is insufficient antecedent basis for this limitation in the claim. Appropriate clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt (US-11015371-B2)(Foreign priority back to 12/14/2016).

With regards to claim 1, Schmidt discloses a self-adjusting lock system (1 Figure 1) for white appliances (5 Figure 1), the system comprising:
a lock bolt housing (2) (37 Figure 6);
a body (1) (2 Figure 6), wherein,
the body (1) defines a first receiving portion (interior space of body 2, extending from recess 22 to stop edge 30, Figure 1) configured to house the lock bolt housing (2);
the body (1) defines a second receiving portion (opening 23, Figure 1);
the body (1) comprises guiding channels (6) (28’, 28’’ Figure 2), wherein at least a part of the lock bolt housing (2) is configured to interface (via lock bolt housing axle 24, Figure 2) with the gliding channels (6); and 
a spring (3) (7 Figure 6), wherein the spring (3) is positioned between the lock bolt housing (2) (via spring cable 16, Figure 6) and the body (1) (specifically abutment 13 of body 2, Figure 6);
a lock bolt (4) (17 Figure 6) configured to be received by the second receiving portion in the body (1), wherein lateral traversing (17 Figures 4-9) of the lock bolt (4) into the second receiving portion at:
a first position (17 Figure 6) causes the lock bolt housing (2) to glide over the gliding channels (6) in a downwards direction (Figure 7 shows that the lock bolt housing 37 has glided downwards from its position in Figure 6 due to the lateral traversing of lock bolt 17) against the force of the spring (3) (Figures 6-7 show the compression of spring 7); and
a second position (17 Figure 7) causes the lock bolt housing (2) to glide over the channels (6) in an upwards direction (Figure 8 shows that the lock bolt housing 37 has glided upwards from its position in Figure 7 due to the further lateral traversing of lock bolt 17) to securely couple the lock bolt (4) and the lock bolt housing (2) (Figure 9); and
a mechanism (20 Figure 6) that enables a hatch (4 Figure 1) of the white appliance to be closed (Col 8 Para 4) by restoring the lock bolt housing (2) back to its former position (37 Figure 7) even if the lock bolt housing (2) is in closed position (37 Figure 4).

With regards to claim 3, Schmidt discloses the self-adjusting lock system as claimed in claim 1, 
wherein the lock bolt (4) (17 Figure 6) traverses inside housings (top portions of recess 22 occupied by lock bolt 17, Figures 4-9) located on the body (1) (2 Figure 6) allowing the lock bolt (4) to be fitted into its place (17 Figure 9 [interpreted as referring to the hatch closed position]) even though the lock bolt housing (2) is in closed position (37 Figure 4). (Even with the lock bolt housing 37 in the closed position of Figure 4, the mechanism 20 allows the lock bolt 17 to be fitted into its place securing the hatch 4 in the closed position, Col 8 Para 4.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-4351288-A: A related appliance latch.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675